 1   Christopher W. Keegan (SBN 232045)
     chris.keegan@kirkland.com
 2   KIRKLAND & ELLIS LLP
     555 California Street
 3   San Francisco, CA 94104
     Telephone: (415) 439-1400
 4
     Gregg F. LoCascio, P.C. (pro hac vice)
 5
     gregg.locascio@kirkland.com
 6   Sean M. McEldowney (pro hac vice)
     sean.mceldowney@kirkland.com
 7   Alexia R. Brancato (pro hac vice)
     alexia.brancato@kirkland.com
 8   KIRKLAND & ELLIS LLP
     1301 Pennsylvania Avenue, N.W.
 9
     Washington, D.C. 20004
10   Telephone: (202) 389-5000

11   Attorneys for Defendant Zoox, Inc
12

13                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
14                                      OAKLAND DIVISION

15
     TESLA, INC., a Delaware Corporation,         )             Case No. 4:19-cv-01462-PJH
16                                                )
17                 Plaintiff,                     )             DEFENDANT ZOOX, INC.’S
                                                  )             CERTIFICATION OF INTERESTED
18          vs.                                   )             ENTITIES OR PERSONS PURSUANT
                                                  )             TO CIVIL L.R. 3-15 AND F.R.C.P. 7.1
19   ZOOX, INC., a Delaware Corporation; SCOTT    )
     TURNER, an individual; SYDNEY COOPER, an )
20   individual; CHRISTIAN DEMENT, an individual; )
21   and, CRAIG EMIGH, an individual,             )
                                                  )
22                 Defendants.                    )
                                                  )
23                                                )
24
             Defendant Zoox, Inc. provides the following certification of interested entities or persons
25
     under Civil Local Rule 3-15 and Federal Rule of Civil Procedure 7.1.
26
             Pursuant to Civil L.R. 3-15, Defendant Zoox, Inc., through its undersigned counsel, certifies
27
     that as of this date, other than the named parties, there is no such interest to report.
28
     ZOOX, INC’S CERTIFICATION OF INTERESTED                                         CASE NO. 4:19-CV-01462-PJH
     ENTITIES OR PERSONS
 1            Pursuant to Fed. R. Civ. P. 7.1, Defendant Zoox, Inc., through its undersigned counsel,
 2   certifies that it has no parent corporation and no publicly held corporation owns 10% or more of its
 3   stock.
 4

 5            Executed this 30th day of April, 2019, in San Francisco, California.
 6
                                                   /s/ Christopher W. Keegan
 7                                                 Christopher W. Keegan (SBN 232045)
                                                   chris.keegan@kirkland.com
 8
                                                   KIRKLAND & ELLIS LLP
 9                                                 555 California Street
                                                   San Francisco, California 94104
10                                                 Telephone: (415) 439-1400
11                                                 Gregg F. LoCascio, P.C. (pro hac vice)
12                                                 gregg.locascio@kirkland.com
                                                   Sean M. McEldowney (pro hac vice)
13                                                 sean.mceldowney@kirkland.com
                                                   Alexia R. Brancato (pro hac vice)
14                                                 alexia.brancato@kirkland.com
                                                   KIRKLAND & ELLIS LLP
15                                                 1301 Pennsylvania Avenue, N.W.
16                                                 Washington, D.C. 20004
                                                   Telephone: (202) 389-5000
17
                                                   Attorneys for Defendant Zoox, Inc.
18

19

20

21

22

23

24

25

26

27

28
     ZOOX, INC’S CERTIFICATION OF INTERESTED                                         CASE NO. 4:19-CV-01462-PJH
     ENTITIES OR PERSONS
 1                                       CERTIFICATE OF SERVICE
 2             On April 30, 2019, I electronically filed the foregoing with the Clerk of the Court by using

 3   the CM/ECF system which will send a notice of electronic filing to all persons registered for ECF.

 4   All copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so

 5   served.

 6
                                                   /s/ Christopher W. Keegan
 7                                                 Christopher W. Keegan
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CERTIFICATE OF SERVICE                                                      CASE NO. 4:19-CV-01462-PJH
